695 S.E.2d 105 (2010)
STATE of North Carolina
v.
Kenneth Bernard ROUSE.
No. 120A92-5.
Supreme Court of North Carolina.
March 11, 2010.
M. Gordon Widenhouse, Jr., for Rouse.
Robert M. Hurley, pro se.
Edwin W. Welch, Special Deputy Attorney General, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 8th of January 2010 in this matter for a writ of certiorari to review the order of the Superior Court, Randolph County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 11th of March 2010."